DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a synapse circuit for machine learning applications, comprising in combination: 
a controlled variable resistance having first and second contact terminals and a control terminal, the first contact terminal of the controlled variable resistance being connected to a first reference potential, the resistance control terminal of the controlled variable resistance being configured for receiving an applicable activation signal, the controlled variable resistance having an associated first resistance value when a signaling level associated with a received activation signal is crossing a pre-determined first threshold in a first direction, and the controlled variable resistance having an associated second resistance value substantially larger than said first resistance value when said signaling level is crossing a pre-determined second threshold in a second direction opposite to the first direction, a ratio of the second resistance value to the first resistance value being at least one hundred, 
a controlled switch having first and second switch contact terminals and a control terminal, the first contact terminal of the controlled switch being connected to the second contact terminal of the controlled variable resistance, the second contact terminal of the controlled switch being connected to a second reference potential, different from the first reference potential, and 
a memory cell for storing a weight variable, the memory cell being operatively connected to the control terminal of the controlled switch and configured to apply the stored weight variable to the control terminal of the controlled switch, 
wherein a current, flowing through the controlled switch and the controlled variable resistance when flowing between the first reference potential, if connected, and the second reference potential, if connected, is indicative of a weighted applied activation signal if the controlled variable resistance is adopting the associated first resistance value, 
wherein weighting of the applied activation signal is by the stored weight variable, and 
wherein said current is smaller or equal to one picoampere at room temperature if the controlled variable resistance is adopting the associated second resistance value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        May 5, 2022